                 IN THE UNITED STATES DISTRICT COURT                          FILED
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION                                    Novo r:: £u18
                                                                                          v
                                                                                              ?n

                                                                             <:;tefk, U
                                                                            °M~trict o(t, Courts
                                                                              ISSOLJ/a 0·0.ntana
                                                                                          iv1sion


  UNITED STATES OF AMERICA,
                                                  CR 18-3-BU-DLC
                      Plaintiff,

        vs.                                        ORDER

  SEAN O'NEAL CARR,

                      Defendant.

      This matter comes before the Court on the United States' Motion for

Preliminary Order of Forfeiture (Doc. 27). Defendant Sean O'Neal Carr ("Carr")

appeared before the Court on August 7, 2018, and entered a plea of guilty to the

Indictment. He also admitted the forfeiture allegation which was detailed in the

Government's Offer of Proof filed in this matter. Carr's plea provides a factual

basis and cause to issue an Order of Forfeiture, pursuant to 18 U.S.C. § 924(d) and

Rule 32.2.

      IT IS ORDERED:

      THAT Carr's interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 924(d): Taurus, Model PT 111 Millennium

G2, 9 mm SN:TK076834;



                                        -1-
      THAT the Bureau of Alcohol, Tobacco, Firearms and Explosives, or its

designated sub-custodian, is directed to seize the property subject to forfeiture and

further to make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government site (www.forfeiture.gov) for at least 30 consecutive days as

required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, of the Court's Preliminary Order

and the United States' intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. §

853(n)(l), and to make its return to this Court that such actions have been

completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.

      DATED this     5-k. day ofNovember, 2018.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court



                                         -2-
